ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Lori C. Peterson has committed professional misconduct warranting public discipline, namely improperly bringing an action resulting in a sanction by the trial court and contacting a party represented by counsel and disparaging their choice of counsel; and
WHEREAS, respondent admits her conduct has violated various Rules of Lawyers Professional Responsibility, waives her rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a public reprimand and one year of unsupervised probation commencing September 24, 1998, the expiration date of a previous private probation; and
WHEREAS, this court has independently reviewed the record and approves the jointly recommended discipline,
IT IS HEREBY ORDERED that respondent Lori C. Peterson is publicly reprimanded and is placed on unsupervised probation for one year commencing September 24, 1998.
BY THE COURT:
/s/ Alan C. Page
Alan C. Page Associate Justice